NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

                               :
DANA MCGEE,                    :
                               :   Civil Action No. 17-2746(RMB)
                Petitioner     :
                               :
           v.                  :             OPINION
                               :
STEPHEN JOHNSON, et al.,       :
                               :
                Respondents.   :
                               :


BUMB, District Judge

     This matter comes before the Court upon the Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2254 (Pet., ECF No. 1)

filed by Petitioner Dana McGee (“Petitioner”), an inmate confined

in New Jersey State Prison in Trenton, New Jersey. Respondents

filed an answer opposing habeas relief (Answer, ECF No. 17), and

Petitioner filed a traverse.(Traverse, ECF No. 26.) Pursuant to

Federal Rule of Civil Procedure 78, the Court will determine the

claims presented in the petition on the written submissions of the

parties.
I. BACKGROUND

     The factual background in this matter was summarized by the

New Jersey Superior Court, Appellate Division upon Petitioner’s

direct appeal. See D.M., 2010 WL 2868503.

          Between August 2001 and October 30, 2002, D.L.
          was sexually abused by defendant, a live-in
          boyfriend of her mother, C.W. During the
          summer of 2001, when D.L. was eight years old
          and about to start third grade, D.L. lived in
          an apartment with her three-year-old sister,
          C.W., and defendant. The sexual abuse usually
          occurred in D.L.’s bedroom before she went to
          school.

          On the evening of October 30, 2002, when D.L.
          was nine years old, she told her mother that
          defendant touched her sexually that morning.
          That night, C.W., D.L. and her sister left the
          apartment and stayed in a hotel.

          The next morning, C.W. took D.L. to a family
          doctor. The doctor referred the matter to the
          Division of Youth and Family Services (DYFS),
          and a caseworker requested that D.L. be
          examined by Dr. Martin A. Finkel, D.O. Dr.
          Finkel is a pediatrician employed by the
          University of Medicine and Dentistry of New
          Jersey. He is a professor of pediatrics and
          medical director of the Child Abuse Research
          Education and Service (CARES) Institute. The
          CARES Institute is a diagnostic and treatment
          center for children who are suspected of
          having experienced abuse. At trial, Dr. Finkel
          was qualified as an expert in the field of
          “pediatrics and in the diagnosis and treatment
          of child sexual abuse.”

          On October 31, 2002, Dr. Finkel examined D.L.
          Before the examination, Dr. Finkel obtained a
          separate medical history from C.W. and then
          from D.L. to avoid one from influencing the
          other.


                                2
Dr.   Finkel   explained   that   a   diagnosis
involving child sexual abuse is made the same
way a doctor renders a diagnosis of any
medical disorder. The doctor takes a history
and then performs an examination. He said that
“when [physicians] evaluate children [when]
there's   a   concern   for   whether   they've
experienced    something    of    a    sexually
inappropriate nature, the medical history is
really [a] key and paramount component....” In
taking a child's history, Dr. Finkel first
obtains information from an accompanying adult
then the child. A complete medical history
from birth to the present exam is obtained
from the adult. He testified:

     When there has been a concern that
     a child experiences something of a
     sexually    inappropriate    nature,
     [physicians] particularly focus on
     the gastrointestinal and genital
     urinary   systems    because   those
     are[,] in a sense [,] the target
     organs[,] and so I ask a very
     detailed series of questions about
     [those systems. I]f I'm asking about
     [the] genital urinary system, I'll
     ask questions [such as: H]as the
     child ever had a kidney or bladder
     infection, a vaginal discharge,
     vaginal    odor,     [or]    vaginal
     bleeding[? H]ave they ever had any
     accidental injuries[? H]ave they
     ever     had     discomfort     with
     urination[? H]ave they ever had
     blood in their urine[? D]o they use
     bubble baths, [and] if so[,] have
     they ever complained of discomfort
     with that[? H]ave they ever had
     their private parts examined other
     than routine health care?

He noted that a small percentage of children
require follow-up medical care for sexually
transmitted diseases. The follow-up care
includes re-culturing and blood tests.


                      3
During D.L.'s medical exam, C.W. was present.
On the physical examination, Dr. Finkel
reported:

     Examination    of    genitalia    was
     completed in the lithotomy position
     with use of gross macroscopic and
     colposcopic visualization at [four,
     six, and ten] magnification with
     white and green light. The labia
     majora and minora and clitoral hood
     are well formed without findings of
     trauma. With labial separation and
     traction,   it    is    possible   to
     visualize a slight estrogen affect
     to the hymenal tissues. There was an
     annular shaped configuration to the
     orifice. There are no interruptions
     in the integrity of the hymenal
     membrane. There are no acute or
     chronic     signs      of     trauma.
     Examination of the external anal
     verge tissues revealed a symmetric
     rugal pattern, normal response to
     traction, normal symmetic tone[,]
     and no acute or chronic signs of
     trauma.

As part of the history, D.L. told Dr. Finkel
that the touching was “both like wiping and
inside” in the adult sense of the word. D.L.
described to Dr. Finkel that defendant “pulled
[her] over and put [her] on top of him.” She
said that this happened “in [her] room.” D.L.
told Dr. Finkel that this happened right
before school. D.L. stated that defendant
touched her private parts, which she referred
to as her “pee pee and butt,” with his finger.
D.L. said that she was wearing her pajamas at
the time that defendant touched her under her
clothing, and that “it was hurting [her]
inside.”

Using a plastic model of the female genitalia,
D.L. showed Dr. Finkel what defendant did.
D.L. told him that defendant rubbed her
vagina, and that it “hurt after when he

                      4
stopped and[, she] went to the bathroom.” She
told the doctor that she felt “stinging” when
she urinated. She told Dr. Finkel that
defendant touched her with his “private” which
was “long and nasty.” She said that defendant
would start “shaking it.” She told the doctor
that afterwards she had to clean her private
because it was “creamy and wet.” D.L. told the
doctor that defendant would watch “nasty
movies with two girls.”

Dr.   Finkel   examined   her   for   sexually
transmitted diseases, but all cultures were
negative. He said that D.L.'s history was
“augmented by symptom[-]specific complaints
referable to specific events.” According to
the doctor, the touching “caused some local
irritation or trauma and [D.L.] then described
that after [defendant] stopped ... it hurt.”
Specifically, it “stung” when D.L. went to the
bathroom. Dr. Finkel explained that this
discomfort when urinating is known as dysuria.

Dr. Finkel concluded that D.L. “had a symptom
related to a specific event that reflect[ed]
trauma to those tissues in the process of
rubbing.” He explained that “superficial
[irritation] could easily heal within [twenty-
four] hours.” Dr. Finkel opined, within a
reasonable medical certainty, that D.L.
experienced trauma to the structures of the
vaginal vestibule. His diagnosis was not only
based upon the history provided by D.L. but
also upon his particular knowledge of dysuria,
and the sexually explicit details that one
would not expect a nine-year-old to know.

Dr.   Finkel's    objective   findings   were
consistent with penetration into the vaginal
vestibule. Upon clinical examination he
determined that “the degree of inside was not
past the hymenal membrane, [and] that it was
limited to [the] structure known as the
vaginal vestibule.” He explained that the
touching was between the labia with a finger
and a penis and the penetration was “[w]ith a


                      5
finger and ... a penis into the structures of
the vaginal vestibule.”

Through the history obtained from C.W., Dr.
Finkle learned that D .L. had no past medical
history   of   dysuria   or  discomfort   with
urination, no urinary tract infections, and no
genital   complaints.   He  found   that   the
complaint of dysuria was “something that was
specifically related to this specific event.”

The doctor opined that D.L. experienced
inappropriate genital touching and genital
contact. He said,

     In the context of that genital
     touching she experienced trauma to
     the tissues around the urethra that
     result[ed] in a symptom of dysuria.
     She also had the potential for
     contracting a sexually transmitted
     disease from a history that suggests
     there was contact with potentially
     infected genital secretions.

On November 1, 2002, D.L. was interviewed by
Detective Frank Troso, and she gave a
videotaped statement. This was her first
contact    with    law   enforcement.    D.L's
description to the detective of what defendant
did was similar to what she told Dr. Finkel.
She told Troso that defendant would enter the
bedroom, pull down her pajamas and “do stuff
to [her].” Defendant would “take off his
clothes[,] and he would take his private part
and put it inside [D.L .'s] private part.” She
described his private part as his penis and
how defendant “put it in [her] private part.”
She stated, “every time it happened, that's
mostly what he did.” She said that defendant
touched her private part with his hand, “but
that didn't happen as much as the other thing
happened.”

“He would take his penis and shove it into my
bottom,” she also said. He would go inside her
bottom and rub his penis on her bottom.

                      6
Defendant put D.L.'s hand on his penis. She
said that when these things happened, his
penis was hard. She said that “white[,] foamy”
stuff would come out of his penis, and it would
go on her hand, on her bottom, and on her
private part. She said that these things
happened more than once.

D.L. told Troso that defendant put his penis
in her vagina on at least three occasions,
placed his penis inside her buttocks at least
twice, and digitally penetrated her. Troso
testified that D.L. “described very, very
graphic   and  detailed   accounts   of  what
happened” between her and defendant.

On April 24, 2003, defendant was indicted. On
May 4, 2004, the trial judge granted
defendant's motion to dismiss the indictment
based on the State's failure to present
exculpatory evidence. The judge found that the
State's failure was not an intentional
subversion, and permitted the State to re-
present the case to the grand jury.

On May 6, 2004, the State re-presented the
matter to the grand jury. This time, the State
offered additional evidence that there were no
acute or chronic signs of trauma to D.L.'s
vagina or anus. The State elicited the
following testimony from Detective Troso:

Q: Now did you ever receive a report from Dr.
Finkel?
A: Yes, I did.
Q: And Dr. Finkel, as you described him[,] is
essentially ... a pediatric gynecologist?
A: Yes.
Q: You reviewed that report after you received
it?
A: Yes, I did.
Q: And you've reviewed it in preparation for
... today's presentation?
A: Yes.
Q: Dr. Finkel had two areas which are of import
... to your case. The first area was whether
or not there were physical ... findings

                      7
concerning trauma or physical abuse to either
the vagina or anus of [D.L.]?
A: Correct.

The assistant prosecutor asked Troso to read
Dr. Finkel's diagnostic assessment. He read
the following:

     The historical information that ...
     has been provided clearly details
     this young girl experiencing a
     variety of age inappropriate sexual
     interactions that she explained in
     detail to [Dr. Finkel,] which
     involved   genital    fondling    with
     penetration into the structures of
     the vaginal vestibule and genital[-
     ]to    [-]genital     contact     with
     placement between the labia and
     rubbing into the structures of the
     vagina[l] vestibule. As a result of
     the     genital     fondling,      she
     complained of discomfort following
     the contact in the form of dysuria.
     This   reflects    trauma    to    the
     structures around the urethra. The
     only way that she could know this
     particular    symptom    [temporally]
     related to this event is by having
     experienced such. This confirms
     with medical certainty that she
     experienced     trauma      to     the
     structures     of     the      vaginal
     vestibule.   Those    injuries    were
     superficial and have since healed
     without residual[s] as would be
     anticipated.

After   this   presentation,   defendant   was
indicted on May 6, 2004, and charged with
three counts of first-degree aggravated sexual
assault, N.J.S.A. 2C:14-2a(1) (Counts One,
Three and Five); seven counts of second-degree
endangering the welfare of a child, N.J.S.A.
2C:24-4a (Counts Two, Four, Six, Eight, Ten,
Twelve, and Fourteen); and four counts of


                       8
second-degree sexual assault, N.J.S.A. 2C:14-
2b (Counts Seven, Nine, Eleven and Thirteen).

On April 7, 2005, the judge heard oral
argument on defendant's second motion to
dismiss the new indictment and defendant's
motion to bar the testimony of Dr. Finkel.
Defendant argued that the State failed to
present sections of Dr. Finkel's report
indicating that there was no finding of trauma
surrounding the victim's labia and clitoral
hood, that the hymen was intact, and that the
victim's anal tissue was normal.

At the conclusion of oral argument, the trial
judge denied defendant's second motion to
dismiss the indictment having found that the
State presented the pertinent, relevant parts
of the victim's history, physical examination,
and diagnostic assessment. The judge deferred
a ruling on defendant's motion to bar Dr.
Finkel's testimony until a Rule 104(a) hearing
was conducted.

On June 7, 2005, we denied defendant's motion
for leave to appeal the April 7, 2005 order.

On July 26, 2005, the trial judge conducted
the Rule 104(a) hearing to determine the
admissibility of Dr. Finkel's testimony. The
judge concluded that Dr. Finkel's testimony
was admissible. He determined that Dr. Finkel
could testify as to what D.L. told him under
N.J.R.E.   803(c)(4),    which   permits   the
introduction of hearsay statements offered for
the   purposes   of   medical   treatment   or
diagnosis. The judge concluded that “the
medical treatment purpose of the examination
conducted by Dr. Finkle was evident.”

Jury selection began, and on May 23, 2006,
defendant requested to represent himself at
trial. The judge granted that request and his
further   request    for   additional   time,
discharged the jury, and rescheduled the
trial.


                      9
           On January 9, 2007, the judge revisited
           defendant's desire to proceed pro se and found
           that defendant's waiver of counsel was knowing
           and voluntary.

           Defendant was tried from January 10, 2007,
           through January 18, 2007. D.L. testified at
           trial. By using her fingers, she described to
           the jury what defendant did to her. She said:
                If this is my private part[,] and my
                private part has two like flaps on
                it, he would take his middle
                finger[,] and he'[d] go like this,
                like that[,] and he'[d] stroke it up
                and down like this.

           She showed the jury how defendant moved his
           finger from left to right, and how his finger
           went inside the two “flaps.” She said that he
           did the same thing with his penis that he did
           with his hand. Defendant rubbed his penis on
           the “flaps.”

(Id. at *1-5.)

II. PROCEDURAL HISTORY

      Following a jury trial, on January 18, 2007, Petitioner was

convicted of three counts of aggravated sexual assault in violation

of N.J. Stat. Ann. § 2C:14-2a(1), six counts of second-degree

endangering the welfare of a child in violation N.J. Stat. Ann. §

2C:24-4a, and three counts of second-degree sexual assault in

violation of N.J. Stat. Ann. § 2C:14-2b in the Superior Court of

New   Jersey,   Law   Division,   Burlington   County.   State   v.   D.M.,

Indictment No. 04-05-0483, 2010 WL 2868503 *4-5 (N.J. Super. Ct.

July 21, 2010). Petitioner was sentenced to an aggregate sixty-




                                    10
year sentence subject to the No Early Release Act (“NERA”). Id. at

1.

     Petitioner appealed. (Answer, Ex. Ra5, ECF No. 17-8.) The

Appellate Division affirmed the conviction and sentence on July

21, 2010. See D.M., 2010 WL 2868503. Petitioner then filed a

petition   for   certification   in    the   New   Jersey   Supreme   Court.

(Answer, Ex. Ra9, ECF No. 17-12.) The New Jersey Supreme Court

denied the petition on October 21, 2010. State v. D.M., 6 A.3d 443

(N.J. 2010).

     Petitioner filed a pro se post-conviction relief (“PCR”)

petition in January 2011. (Answer, Ex. Ra12, ECF No. 17-15.)

Petitioner’s attorney filed a letter brief in support of the

petition on his behalf in March 2012. (Id., Ex. Ra13, ECF No. 17-

16.) Oral argument was held before the Honorable Michael J. Haas

on June 21, 2012. (Id., Ex. Ra15, ECF No. 17-18.) On June 22, 2012,

the PCR court denied Petitioner’s request for relief without a

hearing. (Id.)

     Petitioner appealed the PCR court’s decision. (Answer, Ex.

Ra18, ECF No. 17-21.) On May 5, 2015, the Appellate Division

affirmed the PCR Court. State v. D.L.M., A-0831-12T4, 2015 WL

1980045 (N.J. Super. Ct. App. Div. May 5, 2015). Petitioner filed

a petition for certification with the New Jersey Supreme Court,

which was denied on September 12, 2016. State v. D.L.M., 151 A.3d

81 (N.J. 2016).

                                      11
     Petitioner filed a second PCR petition on November 16, 2016,

seeking DNA testing pursuant to N.J. Stat. Ann. § 2A:84A-32a, and

arguing that “stand-by counsel should have subpoenaed Dr. Sheehan

to see i[f] she took vaginal cultures or swabs from the victim.”

(PCR Court Order Denying Petitioner’s Second Petition for Post-

Conviction Relief and Motion for DNA Testing, Ex. Ra24, ECF No.

11-27 at 1.) The PCR Court denied his second PCR petition on March

23, 2017, finding that McGee raised essentially the same arguments

as in his first PCR motion. (Id. at 2.) McGee then filed the

present habeas petition on April 13, 2017. (Pet., ECF No. 1.)

III. DISCUSSION

     A.   Standard of Review

     28 U.S.C. § 2254(d) provides:

          An application for a writ of habeas corpus on
          behalf of a person in custody pursuant to the
          judgment of a State court shall not be granted
          with respect to any claim that was adjudicated
          on the merits in State court proceedings
          unless the adjudication of the claim--

          (1) resulted in a decision that was contrary
          to, or involved an unreasonable application
          of, clearly established Federal law, as
          determined by the Supreme Court of the United
          States; or

          (2) resulted in a decision that was based on
          an unreasonable determination of the facts
          in light of the evidence presented in the
          State court proceeding.




                               12
     “Contrary to clearly established Federal law” means the state

court applied a rule that contradicted the governing law set forth

in United States Supreme Court precedent or that the state court

confronted a set of facts that were materially indistinguishable

from United States Supreme Court precedent and arrived at a

different result than the Supreme Court. Eley v. Erickson, 712

F.3d 837, 846 (3d Cir. 2013) (citing Williams v. Taylor, 529 U.S.

362, 405-06 (2000)). The phrase “clearly established Federal law”

“refers to the holdings, as opposed to the dicta” of the U.S.

Supreme     Court’s     decisions.   Williams,   529   U.S.    at       412.    An

“unreasonable application” of clearly established federal law is

an “objectively unreasonable” application of law, not merely an

erroneous application. Eley, 712 F.3d at 846 (quoting Renico v.

Lett, 130 S.Ct. 1855, 1862 (2010)).

     B.     Analysis

            1.    Ground One

                  a.     The Parties’ Arguments

     In Petitioner’s first ground for relief, he claims that he

was prohibited from exercising his right of self-representation in

violation    of   the    Sixth   Amendment.   (Pet.,   ECF   No.    1    at    5.)

Petitioner, who was assisted by standby counsel Timothy Reilly,

Esq., alleges that he was prohibited from presenting a defense

expert witness, Dr. Kathleen Brown. (Id. at 2.)



                                      13
     Respondents contend that while Petitioner’s waiver of his

right to counsel served as a bar to future claims of ineffective

assistance, he has nonetheless failed to demonstrate that standby

counsel was ineffective. (Answer, ECF No. 17 at 41-49.) Respondents

further contend that any claims of purported trial court errors

while attempting to locate and learn of what Dr. Brown’s testimony

would entail, are meritless. (Id. at 48-49.)

                     b. State Court’s opinion

     The Court notes that while Petitioner raised this claim within

the context of his right of self-representation in his counseled

PCR brief, he did not appeal the PCR court’s denial of this

particular claim. Petitioner unsuccessfully raised this claim as

an ineffective assistance of appellate counsel claim on appeal of

the PCR decision. D.L.M., 2015 WL 1980045 at *3. While this claim

is unexhausted, it can nonetheless be denied on the merits. See

Granberry v. Greer, 481 U.S. 129, 131, 135 (1987) (noting that the

exhaustion requirement is not a jurisdictional requirement to the

exercise of habeas corpus jurisdiction over the merits of a state

prisoner’s claims and a district court may deny a claim on its

merits despite non-exhaustion “if it is perfectly clear that the

applicant does not raise even a colorable federal claim.”).

     To the extent that the PCR Court ruled on this particular

claim, it held that Petitioner “was free to argue any abuse of



                                14
discretion on Judge Almeida’s part to the Appellate Division on

direct appeal.” (Answer, Ex. Ra15, ECF No. 17-18 at 30.)

                                 c.        Analysis

      The right to self-representation is guaranteed by the Sixth

Amendment to the United States Constitution as well as the New

Jersey Constitution. U.S. Const. amend. VI; N.J. Const. art. 1, ¶

10. The clearly established federal law for claims alleging denial

of the right to self-representation was articulated by the United

States Supreme Court in Faretta v. California, 422 U.S. 806 (1975).

This right is afforded to a defendant who voluntarily, knowingly,

and   intelligently   chooses         to    do   so,   and    the   state   may   not

constitutionally force a lawyer upon him. Id. at 834-35. Faretta

and   its   progeny   of   cases           provide     that   a     defendant     must

unequivocally assert his right to self-representation in a timely

manner and the trial court must then conduct a colloquy with the

defendant to determine that the waiver of counsel is knowing and

voluntary. Buhl v. Cooksey, 233 F.3d 783, 791 (3d Cir. 2000).

      At the start of the defense’s case-in-chief, the court twice

permitted   Petitioner     and    his       standby     counsel      to   use   court

facilities to call Kathleen Brown, PhD., a nurse who reviewed the

medical examiner’s report. (Answer, Rta Nos. 12-13, ECF Nos. 17-

40 at 4.) Dr. Brown, who previously advised Mr. Reilly that she

would not serve as a witness and further that her testimony would

not be favorable to the defense’s case, did not respond to both

                                           15
attempts to reach her that day. (Id.) The Court subsequently held

a   lengthy    discussion      with   the   parties     about   the    issue   and

Petitioner insisted that he needed to speak with Dr.                  Brown. (Id.

at 5.) The court arranged for Petitioner to be able to receive

calls at the jail where he was detained in the event that Dr. Brown

returned his calls that evening. (Id. at 6.) The court dismissed

the jury with the hopes that the case could resume the following

day. (Id. at 9.)

        The next morning, the court learned that the defense had an

approximately fifteen to eighteen-minute telephone conversation

with Dr. Brown. (Id., ECF No. 17-41 at 3.) Mr. Reilly proffered to

the court that Dr. Brown’s testimony would not be helpful to the

defense and that Dr. Brown indicated she would not be able to

testify that day. (Id. at 4.) Petitioner urged the court to speak

with Dr. Brown about the issue of her arranging her travel to court

and   also    explained   at    length,     what   he   expected      Dr.   Brown’s

testimony to entail. (Id. at 4-8.) The trial court then gave

Petitioner an additional opportunity to attempt to reach Dr. Brown

by telephone. (Id. at 9.) Petitioner re-appeared before the court

and indicated that Dr. Brown would not be able to testify that

day. (Id.) However, he repeatedly evaded the judge’s question when

asked whether Dr. Brown’s testimony would be helpful to his case.

(Id.)



                                       16
        The trial court then swiftly ordered the parties into chambers

for an on-the-record telephone call to Dr. Brown. (Id. at 10.) The

trial    judge   and   Dr.   Brown   had    a   brief   discussion   about   her

favorable opinion of the medical examiner’s report as well as the

fact that she previously relayed this information to Petitioner

and his standby counsel. (Id. at 10-11.) Near the end of the

judge’s conversation with Dr. Brown, Petitioner attempted to ask

her a follow-up question which the judge quickly prohibited. (Id.)

        Petitioner nonetheless argues that he “was forced to end

presenting his defense at this point.”             (Pet., ECF No. 1 at 6.)

        Here, while Petitioner appears to disagree with Dr. Brown’s

professional opinion and her subsequent decision to not serve as

a defense witness, he has not demonstrated how the trial court

impinged on his right to represent himself. The record is clear

that Petitioner represented himself and had the assistance of

standby counsel throughout the course of the trial. Further, the

record reflects that the trial court gave Petitioner and standby

counsel numerous opportunities to contact Dr. Brown after the trial

had commenced; many of those times providing them with exclusive

use of court facilities. The principles set forth in Faretta,

namely that his waiver of counsel was knowing, intelligent and

voluntary, do not bear on Petitioner’s instant claim. Therefore,

Petitioner has not established a valid Faretta violation. Ground

One of the petition is denied.

                                       17
          2.   Ground Two

               a.     The Parties’ Arguments

     In Ground Two of his petition, Petitioner contends his “pre-

trial” counsel provided ineffective assistance in violation of the

Sixth Amendment by failing to thoroughly investigate the case

“and/or” communicate the status of the case to Petitioner. (Pet.,

ECF No. 1 at 7.) More specifically, Petitioner argues that counsel

failed to request deoxyribonucleic acid (“DNA”) testing on swabs

taken from the victim and failed to request the report that

concluded Petitioner’s DNA was on cigarette butts retrieved from

law enforcement during Petitioner’s post-arrest interview. (Id.)

Petitioner submits that DNA testing of the cultures taken from the

victim would have resulted in his acquittal. (Id.) He further

contends that counsel’s pre-trial dereliction prompted him to

represent himself for the balance of his case including the

entirety of the trial. (Id.)

     Respondents contend the Appellate Division reasonably applied

Strickland by finding counsel was not ineffective for failing to

pursue this information. (Answer, ECF No. 17 at 51-55.) Respondents

submit that the record is silent about any physical evidence being

taken from Petitioner either at his residence or anywhere else.

(Id. at 52.) Respondents further submit that the record is also

void of any evidence that DNA was taken from the victim. (Id. at

52-53.)   Moreover,   Respondents    point   out   that   the   victim’s

                                    18
allegations    involved     conduct     that    spanned   over   a   significant

period of time, specifically one year and two-months. (Id. at 53.)

                  b.     The State Court’s Decision

       On habeas review, the district court must review the last

reasoned state court decision on each claim. Ylst v. Nunnemaker,

501 U.S. 797, 803 (1991).

       The   highest    state   court    decision    on     Ground   Two   is   the

Appellate Division’s review of the PCR Court’s decision. The

Appellate Division addressed this claim in part as follows:

                  Here, there is no evidence showing
                  that any DNA samples were taken from
                  defendant’s cigarette butts, or any
                  report was generated concerning
                  defendant’s    DNA.  Moreover,   the
                  record   indicates   that   no   DNA
                  evidence was ever recovered from the
                  victim.     Indeed,    Dr.    Finkel
                  testified at trial that he took
                  vaginal cultures from the victim but
                  he never said he swabbed the victim
                  for DNA evidence. Thus, counsel was
                  not ineffective for failing to
                  obtain discovery regarding evidence
                  that did not exist, and appellate
                  counsel was not deficient in failing
                  to raise this issue on appeal.

D.L.M., 2015 WL 1980045 at *4.

                  c.     Analysis

       The Supreme Court set forth the standard by which courts must

evaluate claims of ineffective assistance of counsel in Strickland

v. Washington, 466 U.S. 668 (1984). First, the defendant must show

that    counsel’s      performance      was    deficient.     This   requirement

                                         19
involves demonstrating that counsel made errors so serious that he

was not functioning as the “counsel” guaranteed by the Sixth

Amendment. Id. at 687. Second, the defendant must show that he was

prejudiced by the deficient performance. Id. This requires showing

that counsel’s errors deprived the defendant of a fair trial.       Id.

Counsel’s performance is deficient if his representation falls

“below an objective standard of reasonableness” or outside of the

“wide range of professionally competent assistance.”       Id. at 690.

In examining the question of deficiency, “[j]udicial scrutiny of

counsel’s performance must be highly deferential.”        Id. at 689.

In addition, judges must consider the facts of the case at the

time of counsel’s conduct, and must make every effort to escape

what the Strickland court referred to as the “distorting effects

of hindsight.” Id.

     The petitioner bears the burden of showing that counsel’s

challenged action was not sound strategy. Kimmelman v. Morrison,

477 U.S. 365, 381 (1986). Furthermore, a defendant must show a

reasonable probability that, but for counsel’s errors, the result

of the proceeding would have been different.      Id. at 694.

When assessing an ineffective assistance of counsel claim in the

federal habeas context, “[t]he pivotal question is whether the

state   court’s   application   of    the   Strickland   standard   was

unreasonable,” which “is different from asking whether defense

counsel’s performance fell below Strickland’s standard.” Grant v.

                                 20
Lockett, 709 F.3d 224, 232 (3d Cir. 2013) (quoting Harrington v.

Richter, 562 U.S. 86, 101 (2011)).

     A state court must be granted a deference and latitude that

are not in operation when the case involves [direct] review under

the Strickland standard itself.”         Id.     Federal habeas review of

ineffective   assistance   of     counsel       claims   is   thus   “doubly

deferential.” Id. (quoting Cullen v. Pinholster, 131 S.Ct. at

1403). Federal habeas courts must “take a highly deferential look

at   counsel’s   performance”     under        Strickland,    “through   the

deferential lens of § 2254(d).” Id.       (internal quotation marks and

citations omitted). “With respect to the sequence of the two

prongs, the Strickland Court held that ‘a court need not determine

whether counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged

deficiencies . . . If it is easier to dispose of an ineffectiveness

claim on the ground of lack of sufficient prejudice, which we

expect will often be so, that course should be followed.’” Rainey

v. Varner, 603 F.3d 189, 201 (3d. Cir. 2010) (quoting Strickland,

466 U.S. at 697)).

     At   Petitioner’s   trial,    Dr.    Finkel     testified   about   the

examination he conducted on the victim the day after she reported

the offense.1 (Answer, Ex. Rta10, ECF No. 17-38.) He testified that


1The victim testified that she reported the abuse by Petitioner
to her mother at an earlier date, but the mother did not take any
                                   21
after conducting an interview with the victim, he “evaluated her

for sexually transmitted diseases using cultures.” (Id. at 24.)

Further, the victim testified that although it was her October 30,

2002 report of the abuse that prompted her mother to notify

authorities, Petitioner’s conduct spanned over a prolonged period

of time. (Answer, Ex. Rta9, ECF No. 17-37 at 17-21.)

     While   the   Court   is   aware    that   the   victim   alleged   that

Petitioner’s sexual abuse occurred up until the day before she was

seen by Dr. Finkel, the Respondents argue that the charging

documents alleged that the conduct occurred over a fourteen-month

timespan. (Answer, ECF No. 17-53.) Further, the victim’s own trial

testimony and statements to Dr. Finkel reflect that Petitioner did

not exclusively penetrate her with his penis, but also digitally

penetrated her. (Answer, Ex. Rta9, ECF No. 17-37 at 18-19, Ex.

Rta10, ECF No. 17-37 at 27.) In context, it makes sense that

counsel did not pursue the issue of requesting any DNA analysis of

vaginal cultures taken from the victim because the state’s case

did not rely on the exclusive theory that Petitioner penetrated

the victim with his penis on October 31, 2002.

     The record does not reflect that any of the biological matter

taken from the victim was ever submitted for DNA analysis because

that did not appear to be the doctor’s reason for taking the



subsequent action involving reporting it to authorities. (Answer,
Ex. Rta9, ECF No. 17-31 at 17.)
                                    22
cultures from the victim. Nor for that matter, did the state’s

medical witness testify that the cultures taken from the victim

could be subjected to DNA testing. See Marshall v. Hendricks, 307

F.3d 36, 85 (3d Cir. 2009) (“The deference accorded to counsel's

reasonable strategic decisions can be seen in numerous United

States    Supreme      Court   rulings        following        on   the       heels     of

Strickland.”) Moreover, the record is silent about law enforcement

procuring any cigarette butts or any other items purportedly having

Petitioner’s DNA.

     Therefore, Petitioner has not established that the state

court’s denial of this claim was not an unreasonable application

of clearly established federal law. Ground Two of the petition is

denied.

           3.     Ground Three

                  a.     The Parties’ Arguments

     In Ground Three, Petitioner contends he was denied his right

to effective assistance of standby counsel because of his failure

to subpoena Dr. Kathleen Brown and Dr. Sheenan to testify for the

defense. (Pet., ECF No. 1 at 8-9.) Petitioner alleges that Dr.

Sheenan was the first physician to examine the victim after she

reported the assault. (Id.) He also provides, “[a]s part of the

examination,     Dr.     Sheenan    would       have     conducted        a     vaginal

examination     and    taken   vaginal    swabs.       These    swabs     would       have

contained bodily fluids, which would have contained important DNA

                                         23
evidence.” (Id.) Petitioner argues that this DNA evidence would

have proven to be exculpatory evidence. (Id.) Further, in his

traverse Petitioner provides that his basis for knowing about Dr.

Sheenan’s examination of the victim is from handwritten notes of

an examination of the victim which Petitioner provides are Dr.

Sheenan’s notes.2 (Traverse, ECF No. 26 at 40.)

     Respondents    assert   that   the   Appellate   Division   properly

resolved Petitioner’s claim as Petitioner has not demonstrated

that standby counsel was ineffective for not compelling Dr. Brown’s

testimony, as she was not able to provide testimony that was

helpful to his case. (Answer, ECF No. 17 at 50-51.) Further,

Respondents submit that Petitioner has failed to demonstrate how

he was prejudiced by counsel’s failure to subpoena Dr. Sheenan.

(Id. at 50.)

               b.     The State Court Decision

     On appeal of the PCR denial, the Appellate Division addressed

this claim as follows:




2 Petitioner also provides that despite Respondents’ argument that
they are not aware of Dr. Sheenan’s role in the matter, she was
listed as a state’s witness on the trial witness list. He provides
that although the witness list was not provided to the state court,
he can provide it to this Court upon request. (Traverse, ECF No.
26 at 40.) In a subsequent filing, Petitioner provides a purported
“Prosecutor’s Office Witness List” that lists a “Dr. C. Sheenan.”
(ECF No. 27 at 5.) See Cullen v. Pinholster, 563 U.S. 170, 181
(2011)(held that “review under § 2254(d)(1) is limited to the
record that was before the state court that adjudicated the claim
on the merits.”)
                                    24
          Defendant also argues that standby counsel
          erred by failing to subpoena certain witnesses
          for trial, specifically Dr. Brown and a “Dr.
          Sheenan.” The PCR court correctly found that
          this claim was without merit. The court wrote:

               Dr. Brown was unable to testify in
               a way that was beneficial to
               defendant, and both Dr. Brown and
               standby counsel agreed that her
               testimony could be detrimental to
               defendant’s case. Because defendant
               disagreed   with   standby   counsel
               about this issue, [the trial court]
               took the extra step of finding out
               exactly what Dr. Brown’s potential
               testimony would be. After [the
               court] was satisfied that defendant
               had misstated Dr. Brown’s position
               regarding testifying at his trial,
               [the court] determined that [it] was
               not going to order Dr. Brown to
               testify. Given these circumstances,
               standby    counsel’s   failure    to
               subpoena Dr. Brown to give testimony
               damaging to defendant was not below
               an objectively reasonable standard
               of    representation,     nor    has
               defendant   argued   that   he   was
               prejudiced in any way by Dr. Brown’s
               absence at trial. As to “Dr.
               Sheenan,” it is unclear from the
               record who “Dr. Sheenan” is, and
               defendant has failed to articulate
               any reason standby counsel should
               have subpoenaed [this witness] and
               he has failed to demonstrate that he
               was prejudiced by standby counsel’s
               failure to do so.

          The record fully supports the PCR court’s
          determination regarding this claim.

D.L.M., 2015 WL 1980045 at *4.




                                 25
                  c.    Analysis

       The Court need not reiterate the ineffective assistance of

counsel standard applied in such claims. See supra, Section 3, B

2 c. In addition to the standard set by Strickland and its progeny,

the United States Court of Appeals for the Third Circuit has

provided that counsel is not ineffective just because he does not

act in accordance with the defendant’s wishes. See Diggs v. Owens,

833 F.2d 439, 445-46 (3d. Cir. 1987). Moreover, the petitioner

must   demonstrate     how    a   witness’s    testimony    would    have   been

favorable to his defense. See United States v. Gray, 878 F.2d 702,

712 (3d Cir. 1989).

       First,   with   respect     to   Dr.   Kathleen    Brown,    this    Court

considered the factual context within which Dr. Brown was not

called to serve as a defense witness, in its disposition of Ground

One of the instant petition. See supra, Section 3, B 1 c. Notably,

in addition to standby counsel’s multiple proffers to the trial

court about Dr. Brown’s potentially harmful testimony if she were

called to testify, the record reflects that the trial court made

an on-the-record inquiry of Dr. Brown via telephone. (Answer, Ex.

Rta No. 13, ECF No. 17-41 at 10-11.) Dr. Brown explained to the

trial court that her testimony would potentially work against

Petitioner’s    defense      because    she   concurred    with    Dr.   Finkel’s

report.



                                        26
      Next, with respect to Dr. Cindy Sheenan, the Court has

reviewed an exhibit which Petitioner submits are Dr. Sheenan’s

handwritten notes.3 (Answer, Ex. Ra17, ECF. No 17-20 at 40.) Dr.

Sheenan’s name does not appear to be anywhere on the document.

While the document does indicate that the victim was interviewed

and examined by a professional on October 31, 2002, after reporting

recent sexual abuse, the document’s author is unknown. (Id.)

      The    Appellate       Division   reasonably      concluded     that   trial

standby     counsel   was     not   ineffective.      Other   than   Petitioner’s

uncorroborated assertion of Dr. Sheenan’s existence, the record

does not reflect what role she played in the case. Even if this

Court were to accept that she did in fact meet with and examine

the victim shortly after the offense was reported, Petitioner has

not demonstrated how her testimony would have been helpful. He

assumes, without any factual basis, that she “would have conducted

a vaginal examination and taken vaginal swabs. These swabs would

have contained bodily fluids, which would have contained important

DNA   evidence.”      (ECF    No.   1   at    9.)    Nonetheless,    he   has    not

established     how    the    results    of    the    examination    would      have

undermined the state’s case against him; particularly in light of




3 These notes were attached as an exhibit to Petitioner’s pro se
appeal of the PCR denial. (Answer, Ex. Ra17, ECF. No 17-20 at 40.)
The record does not reflect that this exhibit was provided to the
PCR Court. See Cullen, 563 U.S. 170, 181 (2011).
                                         27
the fact that the victim alleged that the abuse occurred over a

prolonged period of time. See Strickland, 466 U.S. at 694.

     Therefore, the Appellate Division’s determination was not

contrary to or an unreasonable application of clearly established

Supreme Court precedent. Ground Three of the petition is denied.

           4.   Ground Four

                a.    The Parties’ Arguments

     Petitioner’s fourth ground for relief is that his appellate

counsel was ineffective for failing to raise the following issues

on direct appeal: first, that the trial court abused its discretion

by impinging on his right to self-representation; second that pre-

trial counsel was ineffective for failing to subpoena an expert

witness. (Pet., ECF No. 1 at 10.) Petitioner does not provide any

supporting facts but it appears that he is alleging ineffective

assistance of appellate counsel for failing to raise Grounds One

and Three of the instant habeas petition.

     Respondents assert the Appellate Division reasonably denied

this claim because neither counsel’s supposed failure to call a

witness or the trial court’s decision to inquire directly about

the favorability of Dr. Brown’s testimony, violated Petitioner’s

constitutional rights.(Answer, ECF No. 17 at 62.)

                     b.   The State Court Decision

     On PCR appeal, the Appellate Division addressed this claim as

follows:

                                  28
          Defendant further argues that his appellate
          counsel rendered ineffective assistance in his
          direct    appeal.    Defendant   asserts   that
          appellate counsel should have raised the
          following    issues:   (1)   the  trial   court
          improperly held a “telephonic voir dire” of
          Dr. Brown; (2) the trial court erred by
          refusing to allow defendant to question Dr.
          Brown during the “telephonic voir dire”, (3)
          the trial court erroneously refused to grant
          defendant a continuance to allow him time to
          secure Dr. Brown’s appearance; and (4) trial
          counsel    rendered   ineffective   assistance.
          Defendant maintains that “his chances of
          succeeding on appeal would have increased” if
          the aforementioned issues had been raised.

          The PCR court rejected these arguments. The
          court noted that at trial, defendant had not
          been denied the opportunity to present any
          testimony that would have been favorable to
          him. The court pointed out that defendant had
          not demonstrated that he was prejudiced by the
          trial court’s “careful consideration of
          [defendant’s] attempt to call and expert
          witness [who was] sympathetic to his position
          in this case.”

          Moreover, defendant was not prejudiced by
          appellate counsel’s failure to raise claims of
          ineffective assistance of counsel on appeal.
          Those claims were raised and resolved in the
          PCR proceeding. We therefore conclude that the
          record   fully   supports   the  PCR   court’s
          determination that defendant was not denied
          the effective assistance of appellate counsel.

D.L.M., 2015 WL 1980045 at *4-5.

               c.   Analysis

     Ineffective assistance of appellate counsel is analyzed under

the Strickland standard as well. See Albrecht v. Horn, 485 F.3d




                                29
103, 137 (3d Cir. 2007) (quoting United States v. Mannino, 212

F.3d 835, 840 n.4 (3d Cir. 2000)).

       The Appellate Division’s Opinion is consistent with Supreme

Court precedent.d As this Court previously opined when denying

Ground One of the instant petition, the record reflects that the

trial court made multiple efforts to ensure that Petitioner was

able to communicate with his desired witness, Dr. Brown, before

eventually determining that her presence would not be beneficial

to Petitioner’s defense. See supra, Section 3, B 1 c. Further,

this   Court     already    observed   that   pre-trial   counsel   was   not

ineffective for failing to subpoena Dr. Brown and Dr. Sheenan.

See supra, Section 3, B 3 c. Therefore, appellate counsel cannot

be deemed ineffective for failing to raise an issue that would not

have resulted in the reversal of his client’s conviction. See Buehl

v. Vaughn, 166 F.3d 163, 174 (3d Cir. 1999).

       Therefore, Ground Four of the petition is denied.

            5.     Ground Five

                   a.      The Parties’ Arguments

       In Ground Five, Petitioner contends he was deprived of his

constitutional due process right to a fair trial when the trial

court permitted the victim to leave the witness stand to “consult

with her father and a member of the prosecutor’s office.” (Pet.,

ECF No. 1 at 11.)



                                       30
     Respondents assert that Petitioner has not made a valid due

process claim as he has not established that the victim conferred

with her father about the case or her testimony during the recess.

(Answer, ECF No. 17 at 61.)

                  b.   The State Court Decision

     Petitioner raised the instant claim for the first time at

oral argument in support of his PCR. (Answer, Ex. Ra 15, ECF No.

17-18 at 32.) The PCR court dismissed the claim as follows-

          Likewise, at the time of oral argument on June
          21, 2012, defendant, through counsel, argued
          that Judge Almeida should not have permitted
          the child victim to step off the stand while
          a question defendant raised was addressed.
          Defendant did not provide a transcript of this
          occurrence. Nor has he specified why it was
          improper for the witness to leave the stand
          during what appears to have been a break.
          Defendant alleged, without any proof, that the
          witness was “coached” by the prosecutor’s
          office during the break. His argument fails
          because it is not substantiated and because he
          has not demonstrated that Judge Almeida abused
          his discretion by permitting the witness to
          take a break. It also fails, however, because
          it is the type of argument that should have
          been raised on appeal.

(Id. at 32-33.)

     On appeal of the PCR denial, the Appellate Division summarily

dismissed this claim as meritless pursuant to R. 2:11-3(e)(2).4

D.L.M., 2015 WL 1980045 at *5.


4 This rule authorizes an affirmance when in an appeal of a
criminal, quasi-criminal or juvenile matter, the Appellate
Division determines that some or all of the arguments made are
                                  31
                  c.    Analysis

     While     being   cross-examined,   the   victim   appeared   to   be

confused by a question and asked for clarification. (Answer, Ex.

Rta 9, ECF No. 17-37 at 23.) Before she could answer the question,

she abruptly asked the court to take a break so she could speak to

her father. (Id.) The trial court implored her to respond to the

question first, but she insisted that she did not understand the

question. The court took a recess and the following colloquy

occurred at sidebar:

             THE COURT: What do you, Mr. Morgan, think your
             obligation now is under the sequestration
             order in view of the witness saying that she
             wanted to speak to her father?

             MR. MORGAN: I don’t think it’s a violation of
             the sequestration order. She didn’t say she
             wanted to talk about her testimony. Her dad
             just walked in the courtroom.

             THE COURT: I know that I saw a gentleman came
             in and that unnerved her as soon as that person
             came in. There’s been a lot of activity. Did
             you hear what I just said? There’s been a
             tremendous amount of activity, people walking
             in while this witness is testifying from the
             State’s – from the State. And the man who just
             walked in, you could tell, I could see
             palpably it changed her demeanor on the stand.
             My question to you is and it’s in the backdrop
             of that I suppose but that’s of no material
             moment, the sequestration order would prohibit
             a witness from talking to anyone about her
             testimony while she’s testifying.

             MR. MORGAN: I agree.


without sufficient merit to warrant discussion in a written
opinion.
                                    32
            THE COURT: Okay. Do you think you have an
            obligation to tell the gentleman who just
            walked in who apparently is her father that
            he’s not allowed to talk to her about the
            testimony or about the case?

            MR. MORGAN: I will and I think I can clarify
            some of this Judge, Before D.L.5 took the
            stand, when you asked me to bring her into the
            courtroom, she said I want my dad, my dad’s
            not here. He’s supposed to be here. Obviously,
            it was on her mind before she took the stand.
            He came into the courtroom in the middle of
            the testimony.

            THE COURT: He came into the courtroom
            literally three minutes ago, 10 after two.

            MR. MORGAN: That’s when she—

            THE COURT: Couldn’t he have waited?

            MR. MORGAN: No, sir. I didn’t even ask the
            Court for an adjournment at that point. I’m
            suggesting it was his arrival that probably
            unnerved her so it could be as benign as I
            want to go and hug my dad but I will clearly
            communicate to her and her father.

            THE COURT: Do you understand what’s going on?

            MR. MCGEE: I understand    what’s going on but,
            see, the only thing I’m    more concerned about
            Your Honor, is I asked     her a question, did
            somebody prepare you for   this.

            THE COURT: She said she doesn’t understand the
            question.

            MR. MCGEE: I understand that’s why you called
            a recess.

            THE COURT: I wasn’t going to call a recess if
            she said I understand the question but I want

5   The Court will refer to the minor victim by her initials.
                                 33
to talk to my dad, I’m not going to call a
recess. I don’t care who the witness is.

MR. MCGEE: I’m not trying to be smart.

THE COURT: I’m not suggesting anything in that
regard. I just don’t want any violation of the
sequestration order.

MR. MCGEE: Can I finish?

THE COURT: Go ahead.

MR. MCGEE: The problem is now she goes over,
somebody prepared her for this, whoever
prepared her, it didn’t come out.

THE COURT: I can’t tell her to understand the
question if she doesn’t understand.

MR. MCGEE: That’s why I rephrased it.

THE COURT: You can rephrase it.

MR. MCGEE: Are you going to let her talk to
her father?

THE COURT: Yes. That’s not a violation of
sequestration order. What’s a violation of the
order if she talks to her father and says to
her father, Dad, did I talk to anybody, what
did I say, how should I answer the question,
that’s a violation of the order.

MR. MCGEE: You’re going to let them go outside
the courtroom?

THE COURT: Yes. They can go wherever they
want. Yes. That’s not a violation.

MR. MCGEE: I have no control.

MR. REILLY: The fact the father is in the
courtroom you would want somebody to monitor
the conversation because they might talk about
her testimony.


                       34
          THE COURT: I think that Mr. Morgan needs to
          instruct the father and the witness not to
          talk about it, I know the witness is with-
          isn’t the witness with a member of your unit?

          MR. MORGAN: Yeah,    a   member   of   the   Child
          Advocacy Center.

          THE COURT: Can a member of the Child Advocacy
          Center be with her at the time she has the
          discussion with the father?

          MR. MORGAN: We’ll have someone there, Judge.
          It seems to be there’s a nefarious motive that
          seems to be being indicated.

          THE COURT: No. There’s not a nefarious motive.
          Record will bear this out I suspect. The
          question was asked on three occasion, there
          was delay, the delay’s not a problem at all,
          when the father entered probably three
          questions before this question was asked, the
          witness’s demeanor changed and she had
          difficulty answering the question and in her
          answer to the second to last time Mr. McGee
          asked the question, she said I want a break.
          You said ask the Judge. I want a break to talk
          to my father. There’s nothing nefarious in
          that. It’s simply the logical conclusion one
          might reach is I want to talk to my father to
          deal with this question that I don’t know how
          to answer.

          MR. MORGAN: One might reach it.

          THE COURT: That’s not nefarious. It’s a
          possible scenario by reminding what I think
          you need to do under sequestration.

          MR. MORGAN: I’m more than happy to do it.

          THE COURT: Good. Have the child advocacy
          person there. Okay. See you after the recess.

(Id. at 24-26.)



                               35
      The court allowed the witness to leave the witness stand

during a brief recess.6 (Id. at 26.) Shortly thereafter the victim

returned to the witness stand and resumed her testimony without

incident. (Id. at 26-55.)

      Generally, a trial court may exclude testimony of witnesses

who violate a sequestration order if the defendant is prejudiced

by the violation. See United States v. McClain, 469 F.2d 68, 69

(3d Cir. 1972) (citations omitted). Here, the record does not

support that the victim discussed her testimony or any facts about

the case with her father during the recess. The court’s decision

to order a representative from the Child Advocacy Center to

accompany the victim as she spoke to her father most likely also

served to deter any possible violation of the sequestration order.

Petitioner has not demonstrated how the state court’s ruling was

an unreasonable application of clearly established federal law.

Therefore, Ground Five of the petition is denied.

IV.   CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or

judge issues a certificate of appealability, an appeal may not be

taken from a final order in a proceeding under 28 U.S.C. § 2254.

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional


6 The record is silent about whether the witness actually spoke
to her father during the recess.
                                36
right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate

to   deserve   encouragement   to   proceed   further.”   Miller-El   v.

Cockrell, 537 U.S. 322, 327 (2003).

      For the reasons discussed above, Petitioner has not made a

substantial showing of the denial of a constitutional right.

Therefore, the Court will deny a certificate of appealability.

V.    CONCLUSION

      In the accompanying Order filed herewith, the Petition for

habeas relief under 28 U.S.C. § 2254 is denied.



Dated: October 31, 2019
                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                    37
